NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILIP ROBERTS CHATMAN, Jr.,                    No. 20-55611

                Plaintiff-Appellant,            D.C. No. 2:20-cv-03692-CJC-GJS

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
THE NAVY; U.S. DEPARTMENT OF
VETERANS AFFAIRS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Chatman’s motion for in forma pauperis status (Docket Entry No. 2) is

granted. The Clerk will amend the docket to reflect this status. The Clerk will file

the Opening Brief at Docket Entry No. 3.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Philip Roberts Chatman, Jr. appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging claims arising out of his military

service. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)); Jackson v. Tate, 648 F.3d 729, 732 (9th Cir. 2011) (dismissal

under the Feres doctrine); Hicks v. Small, 69 F.3d 967, 969 (9th Cir. 1995)

(dismissal for lack of subject matter jurisdiction). We affirm.

      The district court properly dismissed Chatman’s § 1983 claims because

defendants are not state actors. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To

state a claim under § 1983, a plaintiff must . . . show that the alleged deprivation

was committed by a person acting under color of state law.”); Morse v. N. Coast

Opportunities, Inc., 118 F.3d 1338, 1343 (9th Cir. 1997) (federal government

actors cannot be liable under § 1983).

      The district court properly dismissed for lack of jurisdiction under the

Veterans’ Judicial Review Act (“VJRA”) Chatman’s claims alleging a denial of

benefits and negligence. See Veterans for Common Sense v. Shinseki, 678 F.3d

1013, 1022-25 (9th Cir. 2012) (en banc) (the VJRA precludes district court

jurisdiction over claims relating to or affecting the provision of benefits to

veterans).

      To the extent that Chatman’s tort claims are related to his military service,


                                           2                                     20-55611
the district court properly dismissed these claims as barred by the Feres doctrine

because Chatman’s alleged injuries arose in the course of activity incident to

military service. See United States v. Johnson, 481 U.S. 681, 686-88 (1987)

(“[T]he Feres doctrine has been applied to consistently bar all suits on behalf of

service members against the Government based upon service-related injuries.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions, other than the motion for in forma pauperis status, are

denied.

      AFFIRMED.




                                          3                                      20-55611